Citation Nr: 0727687	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  00-22 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1968 until 
December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which confirmed a 30 percent 
evaluation for PTSD.

The veteran's appeal was previously before the Board in 
December 2005.  At that time, the Board denied a request to 
reopen a previously denied claim of entitlement to service 
connection for dermatofibroma of the right thigh.  

The December 2005 Board decision also remanded a claim of 
entitlement to service connection for chloracne so that a 
medical opinion could be obtained.  Furthermore, it was 
observed that the veteran had filed a timely notice of 
disagreement with a March 2005 rating decision as to the 
following issues:  1)  entitlement to an effective date prior 
to March 30, 1998, for an award of an increased rating to 70 
percent for PTSD; 2) entitlement to an effective date earlier 
than August 11, 2003, for an increased rating to 10 percent 
for bilateral hearing loss; 3) entitlement to an effective 
date prior to August 11, 2003, for an award of an increased 
rating to 10 percent for scar donor site, right iliac crest; 
4) entitlement to a rating in excess of 30 percent for 
hypertrophic changes of the left wrist; 5) entitlement to a 
rating in excess of 10 percent for bilateral hearing loss; 6) 
entitlement to a rating in excess of 10 percent for scar 
donor site, right iliac crest; and, 7) entitlement to an 
effective date prior to March 30, 1998, for an award of a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  

As the RO had not issued a statement of the case with respect 
to the 7 issues indicated above, the Board remanded those 
issues pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, eight issues in total were remanded by the 
Board in December 2005.  Those issues are not presently 
before the Board at this time.  Once the December 2005 remand 
instructions have been carried out, if benefits remain denied 
as to any perfected issues, the case will return to the Board 
for further appellate consideration.

Finally, the Board in December 2005 denied a claim of 
entitlement to a rating in excess of 70 percent for PTSD.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2007 
Order, the Court vacated the December 2005 Board decision, 
with respect to the PTSD claim,  and remanded the matter back 
to the Board for development consistent with the parties' 
Joint Motion for Partial Remand (Joint Motion).

When the appeal was last before the Board, the veteran was 
represented by attorney Richard A. LaPointe.  However, that 
attorney subsequently submitted documentation to show that he 
was no longer representing the veteran in this appeal.  A 
valid VA Form 21-22, Appointment of Veteran's Service 
Organization as Claimant's Representative is of record naming 
Veterans of Foreign Wars of the United States (VFW) as the 
accredited representative in this case.  An informal hearing 
presentation was submitting by VFW in August 2007. 


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by symptoms including depression, 
anxiety, poor sleep, intermittent anger outbursts, poor 
memory, some suicidal ideation, some delusion thought and 
some auditory and visual hallucinations; objectively, the 
veteran was oriented, with coherent speech, the ability 
maintain personal hygiene, and the ability to remember the 
names of close relatives, and his own name, and was assigned 
GAF scores ranging from 35 to 70, but predominantly between 
50 and 60.




CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2004 and December 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
claim, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony provided at a February 2002 hearing before the RO.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Service connection for PTSD was initially granted in a 
February 1992 rating decision.  At that time, a 10 percent 
rating was assigned.  In a communication received by VA on 
March 30, 1998, the veteran requested an increased 
evaluation.  A December 1998 rating action increased the 
veteran's disability rating for PTSD from 10 percent to 30 
percent, effective March 30, 1998.  The veteran appealed the 
issue of entitlement to an increased rating.  In March 2005, 
the RO increased the veteran's PTSD rating to 70 percent, 
effective March 30, 1998.  However, since this increase did 
not constitute a full grant of the benefit sought, the 
increased rating issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  The Board further notes 
that in March 2005, the RO granted a total disability 
compensation rating based on individual unemployability 
(TDIU).  

Based on the procedural history as set forth above, the 
veteran is in receipt of a 70 percent evaluation for PTSD 
throughout the rating period on appeal.  Furthermore, 
where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a
70 percent rating is warranted where the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In order to be entitled to the next-higher 100 percent 
rating, the evidence must show 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board has reviewed the evidence of record and concludes 
that the veteran's disability picture does not most nearly 
approximate the next-higher 100 percent rating under 
Diagnostic Code 9411.  For example, the competent evidence 
does not demonstrate gross impairment in thought processes or 
communication.  To the contrary, upon VA examination in March 
1998, the veteran's speech was relevant, coherent, and mostly 
logical, though his responses to proverbs were irrelevant and 
hostile.  A January 2000 outpatient treatment report again 
described his speech as clear and coherent.  A February 2001 
treatment report did note that the veteran was distracted and 
had difficulty understanding information.  However, he was 
described as "rational" in a March 2001 outpatient 
treatment report.  Upon subsequent VA examination in April 
2002, the veteran's thought processes were logical to the 
course of the conversation.  Finally, VA examination in 
January 2005 revealed that his speech was normal in rate and 
volume.  His speech was clear, coherent, and goal-directed.  
Therefore, the weight of the evidence, while indicating 
deficiencies in thinking consistent with the currently 
assigned 70 percent evaluation, does not indicate gross 
impairment of thought processes such as to justify a 100 
percent rating.

The Board acknowledges evidence of delusional thought.  For 
example, an October 1999 VA clinical record revealed the 
veteran's belief that he could enter another dimension and 
communicate telepathically with a friend.  Moreover, at his 
January 2005 VA examination, the veteran described a history 
of recurring auditory hallucinations in which he heard music 
upon opening his refrigerator.  He also reported visual 
hallucinations, in that he claimed to see auras of color 
around people.  He further endorsed delusions of reference, 
but only when drinking.  He exhibited grandiose thought in 
claiming to have invented the controls for a high speed 
train.  However, the veteran denied ever experiencing command 
hallucinations, and further denied current hallucinations of 
any kind.  Again, whatever the content of his delusions, the 
evidence of record, as detailed above, predominantly reveals 
an ability to process and communicate thoughts at an 
acceptable level.  This is a critical observation because the 
100 percent evaluation is not appropriate in every case of 
persistent delusions, but rather only in those where  total 
occupational and social impairment results.  

The competent medical record also fails to demonstrate an 
intermittent inability to perform activities of daily living,  
including maintenance of minimal personal hygiene.  Indeed, 
he was neatly dressed at the time of his October 1998 VA 
examination.  Moreover, upon VA examination in April 2002, it 
was expressly noted that the veteran was able to maintain his 
minimal personal hygiene needs and perform the other 
activities of daily living.  Most recent VA examination in 
January 2005 noted that the veteran had the capacity to 
complete the necessary activities of daily living.  

The evidence of record also fails to reveal disorientation to 
time or place.  Rather, aside from missing the date by a week 
at his January 2005 VA examination, the clinical evidence 
repeatedly indicates that the veteran was oriented times 
three.  

The competent evidence does reveal memory impairment, but not 
to the extent that the veteran has memory loss for names of 
close relatives, own occupation or own name.  Thus, the 
veteran's memory deficiencies shown in the record do not 
support the next-higher 100 percent rating here.  

With respect to the question of whether the veteran is a 
persistent danger to himself or others, it is noted that a 
December 1999 VA clinical record reflects an apparent 
suicidal episode in December 1999.  It was noted that the 
veteran had locked himself in his house and was going to 
"end it all."  Moreover, in the January 2005 VA examination 
report, the veteran referenced a suicide attempt by drug 
overdose approximately five years earlier.  It is not clear 
whether this is the same incident as noted in the December 
1999 record.  In any event, the weight of the subsequent 
clinical records fails to demonstrate that the veteran is a 
persistent danger to himself.  Indeed, suicidal ideation was 
denied in numerous outpatient records.  The veteran did 
endorse suicidal thoughts upon VA examination in April 2002, 
but he denied any plans.  He denied current suicidal thoughts 
at his most recent VA examination in January 2005.  

The Board acknowledges evidence of some threatening behavior 
on the part of the veteran.  For example, VA clinical records 
dated in 2000 reveal that the veteran had threatened to kill 
his step-son.  However, the veteran denied owning guns and 
there is no indication that the incident escalated beyond a 
verbal confrontation.  Days later, the veteran stated that he 
no longer felt animosity toward his step-son.  

Additional VA records dated in October 2000 reveal that the 
veteran interacted with the medical staff in a very angry and 
threatening manner.  Police assistance was required to de-
escalate the situation.  While the incident was later 
referred to as a "rage attack" in subsequent November 2000 
treatment notes, the report of the event itself noted only a 
"verbal altercation" with no indication of any physical 
abusiveness.  The veteran was involved in another disturbance 
with VA staff in January 2001.  However, it appears that such 
incident may have been a misunderstanding, and was attributed 
to a personality conflict between the veteran and certain 
staff members.  

As indicated above, there is no dispute that the veteran has 
a history of intermittent inappropriate anger outbursts, 
consisting of verbal threats and, on one instance, involving 
a homicidal threat.  However, the outpatient records also 
indicate far more numerous occasions in which the veteran was 
appropriate, social and pleasant with peers and staff.  
Additionally, homicidal ideation was denied in numerous 
outpatient records and in the VA examination reports.  In 
light of this, and considering that there are no actual 
documented incidents involving physical assault, the Board 
does not find that the veteran is a persistent danger to 
others.  Moreover, to the extent that his combative 
encounters represent "grossly inappropriate behavior," 
total social and occupational impairment due to such 
behaviors has not been demonstrated.  Again, several of the 
treatment reports indicate successful interacts with peers 
and VA staff.  

In further finding against assignment of the next-higher 100 
percent rating for PTSD, the Board points to the veteran's 
Global Assessment of Functioning (GAF) scores.  GAF is a 
scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale 
may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

In the present case, VA examination in October 1998 indicated 
a GAF range between 60 and 65.  VA clinical records dated 
throughout 2000 contain GAF assessments ranging between 35 
and 60.  The lowest score, of 35, was assigned in association 
with the veteran's admission after his threats to his step-
son.  By the time of his discharge, his GAF was a 50.  Scores 
of 55 and 60 were predominant, and on only two occasions was 
the veteran's GAF lower than 40.  A GAF of 50 was indicated 
upon VA examination in April 2002.  Additional outpatient 
treatment records dated in 2004 and 2005 contained GAF scores 
ranging from 48 to 70.  

While acknowledging the occasional GAF scores from 35 to 40, 
the veteran's GAF has been predominantly scored between 50 
and 60.  A GAF of 50 is reflective of serious symptoms, but 
scores ranging from 51 to 60 reflect more moderate 
symptomatology.  In any event, the serious symptoms 
contemplated by a GAF score of 50, such as suicidal ideation, 
are already accounted for by the presently assigned 70 
percent evaluation for PTSD under Diagnostic Code 9411.  
Moreover, the instant appeal did not stem from an initial 
rating assignment, under which "staged ratings" would be 
authorized.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, staged ratings are not applicable here.  

In conclusion, the competent evidence does not demonstrate a 
disability picture most nearly approximating the criteria for 
a 100 percent evaluation under the general rating formula for 
mental disorders.  While some of the symptoms listed under 
the 100 percent rating have been identified in the record, 
there is no overall showing of total occupational and social 
impairment.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


